Exhibit 10.1

 

RETIREMENT AGREEMENT

 

This Retirement Agreement (“Agreement”) is entered into by and between AAR CORP.
(the “Company” or “AAR”) and Robert J. Regan (“Employee”).

 

WHEREAS, the Company currently employs Employee as its Vice President, General
Counsel and Secretary;

 

WHEREAS, the Company and Employee are parties to that certain Amended and
Restated Severance and Change in Control Agreement dated October 11, 2017 (the
“Severance Agreement”) and that certain Indemnification Agreement dated March 3,
2008 (“Indemnification Agreement”); and

 

WHEREAS, Employee and the Company desire to enter into an agreement regarding
Employee’s retirement from the Company and a release of claims;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Company and Employee agree as
follows:

 

1.            Retirement. Employee has announced his retirement from his
employment with the Company effective as of close of business Central Time on
December 31, 2019 (such date referred to herein as the “Retirement Date”), and
will remain employed until the Retirement Date, unless the Retirement Date is
accelerated pursuant to Section 3(d) below. Employee also hereby resigns, and
will be automatically removed, from any and all director positions (if any) and
officer positions and appointments that Employee holds with the Company and its
affiliates, effective as of the close of business Central Time on the Retirement
Date, unless the Retirement Date is accelerated pursuant to Section 3(d) below.

 

2.            Transition Period Until Retirement. Subject to the terms and
conditions of this Agreement, and provided that Employee signs and returns this
Agreement to the Company within 21 calendar days after his receipt thereof, does
not revoke this Agreement pursuant to Section 13 below, and complies with the
terms of this Agreement:

 

a)    Employee will continue to serve as Vice President, General Counsel and
Secretary of AAR from the date of this Agreement through the Retirement Date
(the “Transition Period”). During the Transition Period, Employee will continue
to perform his assigned duties and responsibilities as set forth in Section 2 of
the Severance Agreement (as defined above), provided that Employee will
transition his duties and responsibilities to such other individual(s) at such
time(s) as directed by the Company’s Chief Executive Officer (“CEO”).

 

b)    During the Transition Period, Employee will continue to receive Employee’s
current annualized base salary of $426,164 (less required and authorized
withholdings and deductions), and will continue to participate in Company
benefit plans and perquisites in which he currently participates, except that,
with respect to the Company’s Fiscal Year 2020, Employee will not participate in
the Company’s long-term incentive compensation plans (including, without
limitation, any equity-based compensation) and will participate on the Company’s
short-term incentive compensation plan as previously approved by the
Compensation Committee of the Company’s Board of Directors and the Company’s
Board of Directors (the “Board”).

 

 

 



 

c)    The Company will reimburse Employee for his actual, reasonable attorneys’
fees incurred in negotiating this Agreement, up to $15,000, with Employee to
provide appropriate documentation to the Company within 30 calendar days
following Employee’s execution of this Agreement, and the Company to provide
such reimbursement within 30 calendar days after the receipt of such
documentation.

 

3.           Severance Benefits.

 

a)   Employee will remain eligible to receive the severance benefits as set
forth in Section 5(b) of the Severance Agreement, subject to the terms and
conditions of the Severance Agreement (including with respect to the payment
schedule and timing of such benefits). Notwithstanding anything to the contrary
in the Severance Agreement, Employee and the Company agree that the base salary
amount that will be used for purposes of Section 5(b) of the Severance Agreement
is the gross annualized amount of $426,164.

 

b)   Provided that Employee also signs and returns this Agreement as set forth
in Section 2 above and the Supplemental Release attached as Exhibit A to this
Agreement (the “Supplemental Release”) within 21 calendar days after (but not
before) the Retirement Date, does not revoke either of them per their terms, and
has remained in compliance with this Agreement, subject to the terms and
conditions of this Agreement:

 

i.        The Company will continue to provide group medical, dental and vision
benefits to Employee and Employee’s spouse and covered dependents following the
Retirement Date, at the same cost it charges its active employees (paid by
Employee through payroll deductions to the extent Employee is receiving
severance, and thereafter by check to be sent to the Company in advance of each
month of coverage) until Employee becomes eligible for Medicare or other similar
government-sponsored coverage, or if earlier, the date Employee becomes eligible
for coverage under another employer-provided group health plan (such period the
“Subsidy Period”), provided that Employee (a) timely elects to receive continued
coverage under Company’s group health care plan pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) and (b)
continues to timely pay the required premiums.  The Company, in its sole
discretion, may elect to purchase separate medical, dental and/or vision
insurance for Employee and his spouse and dependents, provided such insurance
contains similar terms and conditions.  The Company reserves the right to change
benefits provided or Employee’s premium amount, consistent with changes
applicable to the Company’s employees generally.  The Company will show the
Company-paid portion of the premiums in the proper tax forms provided to
Employee. The coverage provided during the Subsidy Period will be deemed to run
concurrently with, and is in satisfaction of, the Company’s obligations under
COBRA. Employee shall promptly inform the Company in writing when Employee
becomes eligible for any such other health care coverage.

 

ii.       The definition of “Retirement” in each of Employee’s Non-Qualified
Stock Option Agreements and Performance Restricted Stock Agreements listed in
Exhibit B to this Agreement (collectively, the “Equity Awards”) is hereby
amended effective as of December 30, 2019, to replace the number “75” with the
number “74.25,” provided that Employee is employed by the Company on December
30, 2019. The parties acknowledge and agree that the purpose of this provision
is so that Employee will meet the definition of Retirement in the Equity Awards
if he is employed by the Company on December 30, 2019, and that solely for the
purposes of the Equity Awards, the Company will count partial years (based upon
calendar months and rounding up to the next full number of months) when
determining Employee’s age and consecutive years of service with the Company.
Employee’s continued participation in the Company’s 2013 Stock Plan with respect
to the Equity Awards will be subject to the terms and conditions of the
applicable plan documents (as in effect or amended from time to time) and the
Equity Award agreements.

 

2

 



 

iii.     Effective as of December 30, 2019, Employee will deemed to be 100%
vested in Employee’s Additional Supplemental Company Account under the AAR CORP.
Supplemental Key Employee Retirement Plan, as amended and restated effective
July 10, 2017 and amended from time to time thereafter (the “SKERP”), provided
that Employee is employed by the Company on December 30, 2019. Employee’s
participation in the SKERP otherwise will be subject to the terms and conditions
of the SKERP.

 

iv.     With respect to calendar year 2020, Employee will remain eligible to
receive tax and financial consulting services to the extent the Company
continues to provide such services to its then-current executive officers of the
Company (with Employee to remain responsible for any employee-share of the cost
of such services).

 

c)    Employee understands and agrees that (i) Employee would not otherwise be
entitled to continued employment during the Transition Period or the benefits
provided in Section 3(b) if Employee did not sign this Agreement (without
revoking it); (ii) Employee’s execution of the Supplemental Release within 21
days after (but not before) the Retirement Date (without revoking it) is among
the conditions precedent to Company’s obligation to provide the benefits provide
in Section 3(b); and (iii) for the avoidance of doubt, if Employee resigns from
the Company for any reason prior to December 31, 2019, the Company will have no
obligation of any kind to Employee under Section 3(b).

 

d)    Notwithstanding any other provision in this Agreement, the Company may
accelerate Employee’s Retirement Date to (and thus the Transition Period will
end on) a date prior to December 31, 2019 designated by the Company if Employee
(subject to any right to cure as provided in Section 7(c)(iv) of the Severance
Agreement) fails to comply with Section 2(a) or engages in conduct that
constitutes “Cause” as defined in the Severance Agreement during the Transition
Period. Subject to any right to cure as provided in Section 7(c)(iv) of the
Severance Agreement, in the event that (i) Employee engages in conduct that
constitutes Cause during the Transition Period, Employee will not be entitled to
any of the benefits under the Severance Agreement, Equity Awards or this
Agreement and will only be entitled to that portion of the salary and benefits
in Section 2 that accrues prior to the accelerated date of termination; or (ii)
Employee does not comply with Section 2(a) during the Transition Period (but
such conduct does not constitute Cause), Employee will not be entitled to any of
the benefits under Section 3(b) of this Agreement and will only be entitled to
that portion of the salary and benefits in Section 2 that accrues prior to the
accelerated date of termination and any benefits (if any) pursuant to the
Severance Agreement.

 

4.            Final Paycheck, Business Expenses and Return of Property.
Regardless of whether Employee signs this Agreement and the Supplemental
Release, the Company will pay Employee his final paycheck for his employment
services, and for his earned and unused vacation time, through the Retirement
Date. The Company also will reimburse Employee for reasonable business expenses
appropriately incurred by Employee prior to the Retirement Date in furtherance
of his employment with the Company, in accordance with the Company’s business
expense reimbursement policies and provided that Employee submits all such
requests for reimbursement within 30 calendar days after the Retirement Date.
Any requests submitted thereafter shall not be eligible for reimbursement,
except as required by applicable law. Employee’s participation in any Company
employee benefits after the Retirement Date (including, without limitation, the
AAR Retirement Savings Plan and his health savings account) will be determined
by applicable benefit plans (as in effect or amended from time to time in
Company’s discretion), subject only to Sections 2 and 3 above and the Severance
Agreement. Other than the amounts described in (and subject to) Sections 2 and 3
of this Agreement, the Severance Agreement and the Equity Awards, Employee
agrees that the Company and the other Released Parties (as defined below) do not
owe Employee any other amounts, including without limitation any salary, bonus,
profit-sharing or incentive compensation of any kind, and any notice, severance
pay, equity-based compensation, profit sharing or other payments or benefits of
any kind. Without limiting or otherwise affecting Section 6 of the Severance
Agreement, upon the earlier of the Company’s request and the last day of the
Transition Period, Employee will return all AAR property, including, without
limitation, keys, identification cards, credit cards, computer hardware and
software, cellphones, and all Company files, records and other documents.

 

3

 



 

5.            Released Parties. “Company Released Parties” as used in this
Agreement means: (a) the Company and its past, present, and future parents,
divisions, subsidiaries, partnerships, affiliates, and other related entities
(whether or not they are wholly owned); and (b) the past, present, and future
owners, trustees, fiduciaries, administrators, shareholders, directors,
officers, partners, agents, representatives, members, associates, employees, and
attorneys of each entity listed in subpart (a) above; and (c) the predecessors,
successors, and assigns of each entity listed in subparts (a) and (b) above.
“Employee Released Parties” as used in this Agreement means: Employee and his
successors, assigns, spouses, descendants, beneficiaries, heirs, executors and
attorneys.

 

6.            Releases of Claims.

 

a)    Employee, and anyone claiming through Employee or on Employee’s behalf,
hereby waive and release the Company and the other Company Released Parties with
respect to any and all claims, whether currently known or unknown, that Employee
now has or has ever had against the Company or any of the other Company Released
Parties arising from or related to any act, omission, or thing occurring or
existing at any time prior to or on the date on which Employee signs this
Agreement. Without limiting the generality of the foregoing, the claims waived
and released by Employee hereunder include, but are not limited to: all claims
under the Age Discrimination in Employment Act; all claims under any other
federal, state, local, employment, services or other law, regulation, ordinance,
constitutional provision, executive order or other source of law; all claims
arising out of Employee’s employment, compensation, other terms and conditions
of employment, or termination from employment; all claims for employment
discrimination, harassment, retaliation and failure to accommodate; and all
contract, tort and other common law claims, including without limitation all
claims for breach of contract (oral, written or implied), wrongful termination,
defamation, invasion of privacy, infliction of emotional distress, tortious
interference, fraud, estoppel and unjust enrichment. Notwithstanding this
Section 6(a), nothing in this Agreement shall waive or release any rights or
claims of Employee: (w) to enforce this Agreement, the Severance Agreement and
the Indemnification Agreement, (x) to any rights under the Company’s Retirement
Savings Plan, the SKERP or the Equity Awards that were vested prior to the date
on which Employee executes this Agreement, (y) to any claims for indemnification
arising under the Company’s articles of incorporation, bylaws or applicable
insurance coverages as in effect or amended from time to time or Employee’s
Indemnification Agreement (it being understood and agreed that this Agreement
does not create or expand upon any such rights (if any) to indemnification), or
(z) to any claims that cannot be waived by an employee under applicable law.

 



4

 

 

b)    The Company hereby waives and releases the Employee and the other Employee
Released Parties with respect to any and all claims, whether currently known or
unknown, that the Company now has or has ever had against Employee or any of the
other Employee Released Parties arising from or related to any act, omission, or
thing occurring or existing at any time prior to or on the date on which the
Company signs this Agreement, provided that the waivers and releases in this
Section 6(b) do not release any rights or claims of the Company with respect to
(i) enforcing this Agreement, the Severance Agreement or the Equity Awards or
(ii) any claims arising out of Employee’s fraud, embezzlement or other criminal
misconduct (except that this Section 6(b) in no way limits any of Employee’s
rights to indemnification under his Indemnification Agreement or applicable
law).

 

c)    To the extent permitted by law, Employee agrees that if any claim is made
based on any matter released herein, Employee hereby waives, and agrees that
Employee shall not be entitled to recover and the Released Parties shall not be
liable for, any further monetary or other relief arising out of or related to
any such matter, for any actual or alleged personal injury or damages to
Employee, including without limitation any costs, expenses and attorneys’ fees
incurred by or on behalf of Employee (it being understood, however, that this
Agreement does not limit Employee’s right to receive an award from a
governmental or regulatory entity for information provided to such an entity,
and not as compensation for actual or alleged personal injury or damages to
Employee).

 

7.            Supplemental Release. Employee understands and agrees that
Employee’s execution of the Supplemental Release on or within 21 days after (but
not before) the Retirement Date, without revocation thereof as provided therein,
is among the conditions precedent to the Company’s obligation to provide any
benefits under Section 3(b) of this Agreement.

 

8.            No Other Actions or Claims.

 

a)    Employee represents and warrants that: (i) Employee has not filed or
initiated any legal or other proceedings against any of the Company Released
Parties (subject to Section 11 below); (ii) no such proceedings have been
initiated against any of the Company Released Parties on Employee’s behalf;
(iii) Employee is the sole owner of the claims that are released in Section 6(a)
above; (iv) none of these claims has been transferred or assigned or caused to
be transferred or assigned to any other person, firm or other legal entity; and
(v) Employee has the full right and power to grant, execute, and deliver the
releases, undertakings, and agreements contained in this Agreement. Employee
further agrees that Employee shall not at any time become a party to, or
otherwise become a class- or collective-member or other similar claimant in, any
class, collective, representative, multiple-plaintiff, or other consolidated or
similar action in any court or arbitration against any of the Company Released
Parties that involves or is based upon any claim waived and released by Employee
in Section 6(a) above, and will take all steps necessary to opt out of any such
actions. In the event of any complaint, charge, proceeding or other claim
(collectively, “Claims”) filed with any court, other tribunal, or governmental
or regulatory entity that involves or is based upon any claim waived and
released by Employee in this Agreement, Employee hereby waives and agrees not to
accept any money or other personal relief on account of any such Claims for any
actual or alleged personal injury or damages to Employee, including without
limitation any costs, expenses and attorneys' fees incurred by or on behalf of
Employee.

 

b)    The Company represents and warrants on behalf of itself and its affiliates
that: (i) the Company has not filed or initiated any legal or other proceedings
against any of the Employee Released Parties (subject to Section 11 below); (ii)
no such proceedings have been initiated against any of the Employee Released
Parties on behalf of the Company; (iii) the Company is the sole owner of the
claims that are released in Section 6(b) above; (iv) none of these claims has
been transferred or assigned or caused to be transferred or assigned to any
other person, firm or other legal entity; and (v) the Company has the full right
and power to grant, execute, and deliver the releases, undertakings, and
agreements contained in this Agreement. In the event of any Claims filed with
any court, other tribunal, or governmental or regulatory entity that involves or
is based upon any claim waived and released by the Company in this Agreement,
the Company hereby waives and agrees not to accept any money or other personal
relief on account of any such Claims for any actual or alleged personal injury
or damages to the Company, including without limitation any costs, expenses and
attorneys' fees incurred by or on behalf of the Company.

 



5

 

 

9.           Restrictive Covenants, Professional Obligations and
Non-Disparagement. Employee acknowledges and agrees that as a result of his
employment with, and position(s) he has held as an attorney for, the Company, he
has and has had knowledge and special access to unique and sensitive information
regarding the Company and its affiliates, their senior executive officers, and
the current and former members of the Company’s Board of Directors (the
“Board”), and that the provisions of this Section 9 are necessary and
appropriate to further protect the Company’s and its affiliates’ privileged and
other confidential information, their reputation in the industry and the
community, the privacy interests of the members of the Board and of the
Company’s and its affiliates’ senior executive officers, and the Company’s and
its affiliates’ other legitimate business interests, and which provisions
Employee acknowledges and understands are material inducements to the Company
agreeing to enter into this Agreement:

 

a)   Subject to Section 11 below, Employee will refrain from all conduct, verbal
or otherwise, that disparages or damages the reputation, goodwill, or standing
in the community of the Company or any of the other Company Released Parties or
their respective businesses, brands, products or services, provided that nothing
in this provision shall prohibit Employee from giving truthful information,
testimony or evidence to a governmental entity or in any investigatory
proceeding, or if properly subpoenaed or otherwise required to do so under
applicable law. Employee will not seek to become re-employed by, or to perform
services for, the Company or any of its affiliates.

 

b)   Subject to Section 11 below, the Company agrees that the individuals who
are current Company corporate officers and members of the Board as identified in
the Company’s Fiscal Year 2019 annual report to shareholders and the current
Vice President of Human Resources determined as of the date Employee signs this
Agreement (collectively, the “Covered Individuals”) will refrain from all
conduct, verbal or otherwise, that disparages or damages the reputation,
goodwill, or standing in the community of Employee, provided that nothing in
this provision shall (i) prohibit any of the Covered Individuals from giving
truthful information, testimony or evidence to a governmental entity or in any
investigatory proceeding, or if properly subpoenaed or otherwise required to do
so under applicable law; (ii) preclude the Company or the Covered Individuals
from discussing and conducting internal Company business; or (iii) impose any
obligation on the Company with respect to a Covered Individual after such
individual no longer is employed by the Company or otherwise serving as a Board
member (as applicable).

 

c)   Employee agrees and confirms that he has been in compliance, and reaffirms
that he will remain in compliance, with the terms of Sections 4 and 5 of the
Severance Agreement and the Equity Awards, which will remain in full force and
effect in accordance with their terms (except as expressly modified in Section
3(b)(ii) above). Employee further acknowledges and agrees that at all times, he
will be bound by, and shall comply with, any and all applicable codes, rules and
canons of professional conduct and/or responsibility (as may be amended from
time to time) that are applicable to his prior professional relationship with
the Company and its affiliates as a lawyer for the Company and its affiliates
(collectively, “Professional Responsibility Obligations”). Without limiting or
otherwise affecting any other provision of this Agreement or any other
obligation of confidentiality or non-disclosure that Employee has to the Company
or any of the other Company Released Parties, Employee represents and confirms
that he has not disclosed in any non-privileged communication, and hereby agrees
that he will not disclose in any way, at any time (except as required by law or
expressly authorized in writing by the Board, or after the Retirement Date, the
Board or the individual holding the position of highest designated legal officer
at the Company), any information that otherwise would violate his ethical duties
as an attorney for the Company and its affiliates or any other obligation of
confidentiality that he has to the Company or its affiliates. Employee
acknowledges that nothing in this Agreement or the Severance Agreement is
intended to be, nor shall be construed as, any waiver by the Company or any of
its affiliates of the attorney-client privilege or any other similar immunity
from disclosure.

 

6

 



 

d)    Notwithstanding anything to the contrary in this Agreement, Employee
acknowledges and agrees that if he has materially breached, or is in material
breach of, any provision of Sections 4 or 5 the Severance Agreement, any
restrictive covenant provision in the Equity Awards, or Sections 9 or 10 of this
Agreement, the Company’s obligations under this Agreement will terminate or
otherwise lapse immediately upon Employee’s breach (without limiting any other
remedy that may be available to the Company under the circumstances and without
being deemed liquidated damages or an adequate remedy at law, as applicable).
Employee acknowledges and agrees that a material breach by him of any provision
of Sections 9(a) and 9(c) of this Agreement will result in immediate and
irreparable harm to the Company and its affiliates for which full damages cannot
readily be calculated and for which damages are an inadequate remedy.
Accordingly, the Company and Employee agree that the Company will be entitled to
injunctive relief, to prevent any such actual or threatened breach or any
continuing breach by Employee (without posting a bond or other security),
without limiting any other remedies that may be available to them. Nothing in
this Section 9(d) shall, or is intended to, in any way limit or restrict the
damages or other relief that the Company may seek and recover in the event of a
breach by Employee of any provision of the Severance Agreement, Equity Awards or
this Agreement.

 

10.          Cooperation. Employee agrees to reasonably cooperate with the
Company and its legal counsel with respect to any matter (including any
litigation, investigation or governmental proceeding) that relates to Employee’s
prior duties and responsibilities while employed by the Company and its
affiliates, subject to Section 11, provided that such cooperation does not
unreasonably interfere with Employee’s future employment duties and obligations
(if any). Employee’s obligation to cooperate hereunder shall include, without
limitation, meeting and conferring with such persons at such times and in such
places as the Company may reasonably request, and giving truthful information,
evidence and truthful testimony and executing and delivering to the Company any
truthful papers reasonably requested by any of them, and (except to the extent
prohibited by law) providing immediate notice to the Company of any subpoena,
lawsuit, administrative proceeding or summons (along with copies of such
documents). Such cooperation may include appearing from time to time at such
locations as the Company may reasonably request and in general providing the
Company’s officers and legal counsel with the full benefit of Employee’s
knowledge with respect to any such matter. Employee agrees to render such
cooperation in a timely fashion and at such times as may be mutually agreeable
to the parties.

 



7

 

 

11.          Protected Rights. Nothing contained in this Agreement limits
Employee’s ability to report possible violations of law or regulation to, or
file a charge or complaint with, the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). Employee further
understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Nothing contained
in this Agreement limits the Company’s or its affiliates’ ability to report
possible violations of law or regulation to, or file a charge or complaint with
any Governmental Agencies. This Agreement does not limit the Company’s or its
affiliates’ ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to Employee.

 

12.          Non-Admission. Nothing in this Agreement is intended to or shall be
construed as an admission by the Company Released Parties or the Employee
Released Parties that any of them violated any law, interfered with any right,
breached any obligation or otherwise engaged in any improper or illegal conduct
of any kind. The Company Released Parties and the Employee Released Parties each
expressly deny any such illegal or wrongful conduct.

 

13.         ACKNOWLEDGMENTS. EMPLOYEE ACKNOWLEDGES, UNDERSTANDS, AND AGREES
THAT: (a) EMPLOYEE HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS
AGREEMENT; (b) EMPLOYEE RELEASES AND WAIVES CLAIMS IN THIS AGREEMENT KNOWINGLY
AND VOLUNTARILY, INCLUDING WITHOUT LIMITATION, CLAIMS THAT EMPLOYEE MAY HAVE
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C.
SECTION 620 ET SEQ. TO THE FULLEST EXTENT PERMITTED BY LAW IN ACCORDANCE WITH
TITLE II OF THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, PUBLIC LAW
101-433, IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH
EMPLOYEE ALREADY IS ENTITLED; (c) EMPLOYEE HEREBY IS AND HAS BEEN ADVISED TO
HAVE EMPLOYEE’S ATTORNEY REVIEW THIS AGREEMENT (AT EMPLOYEE’S COST) BEFORE
SIGNING IT; (d) EMPLOYEE HAS TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER
TO EXECUTE THIS AGREEMENT; AND (e) WITHIN SEVEN (7) DAYS AFTER THE DATE ON WHICH
EMPLOYEE SIGNS THIS AGREEMENT, EMPLOYEE MAY, AT EMPLOYEE’S SOLE OPTION, REVOKE
THE AGREEMENT UPON WRITTEN NOTICE TO THE COMPANY’S CEO, AND THE AGREEMENT WILL
NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THIS SEVEN-DAY REVOCATION PERIOD HAS
EXPIRED WITHOUT ANY REVOCATION BY EMPLOYEE. IF EMPLOYEE REVOKES THIS AGREEMENT,
IT SHALL BE NULL AND VOID. EMPLOYEE agrees that CHANGES to the Agreement or THIS
RELEASE, whether material or immaterial, will not restart the running of the
21-day consideration period.

 

14.          Additional Provisions.

 

a)    This Agreement may be modified only in a written agreement signed by
Employee and a duly authorized representative of the Company. The waiver by
either party of a breach of any term or provision of this Agreement must be in
writing signed by such party in order to be binding and, further, shall not
operate or be construed as a waiver of a subsequent breach of the same provision
by any party or of the breach of any other term or provision of this Agreement.
The Section headings used herein are for convenience of reference only and are
not to be considered in construction of the provisions of this Agreement.

 



8

 

 

b)    The parties acknowledge that each of them has had the opportunity to
consult counsel and has participated in the negotiation and drafting of this
Agreement. For purposes of interpreting this Agreement, each provision will be
deemed to have been jointly drafted by both parties. This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
Illinois, without regard to its choice of law rules.

 

c)    This Agreement is enforceable by the Company and its parent and
subsidiaries and may be assigned or transferred by the Company to, and shall be
binding upon and inure to the benefit of, any parent or subsidiary of the
Company or any person which at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the assets, stock or business of
the Company or of any division thereof. Employee may not assign any of his
rights or obligations under this Agreement.

 

d)    The parties agree that in the event any of the prohibitions or
restrictions set forth in Sections 9 or 10 are found by a court or arbitrator of
competent jurisdiction to be unreasonable or otherwise unenforceable, it is the
purpose and intent of the parties that any such prohibitions or restrictions be
deemed modified or limited so that, as modified or limited, such prohibitions or
restrictions may be enforced to the fullest extent possible. Whenever possible,
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law (after any
appropriate modification or limitation pursuant to the foregoing sentence), such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement

 

15.        Entire Agreement. This Agreement (including the Supplemental Release)
together with the Severance Agreement, the Indemnification Agreement and Equity
Awards embody the entire agreement and understanding of the parties hereto with
regard to the matters described herein and supersedes any and all prior and/or
contemporaneous agreements and understandings, oral or written, between said
parties regarding such matters, except as otherwise provided in Section 9(c)
above with respect to Professional Responsibility Obligations. In the event of a
conflict between this Agreement and the Severance Agreement, the terms of the
Severance Agreement will govern. In the event of a conflict between this
Agreement and the Equity Awards, the terms of this Agreement will govern.
Employee acknowledges that no promises or representations other than those set
forth in this Agreement have been made to Employee to induce Employee to sign
this Agreement, and that Employee only has relied on promises expressly stated
herein.

 

16.         Section 409A. All payments made and benefits provided to Employee
pursuant to this Agreement shall be subject to customary withholdings and other
taxes as required by applicable federal, state and local law. The Company shall
issue a Form W-2 or 1099 to Employee with respect to the benefits set forth in
Section 3(b) of this Agreement as applicable. The payments made under this
Agreement are intended to comply with, or be exempt from, Section 409A of the
Internal Revenue Code of 1986, as amended, and applicable guidance issued
thereunder (“Section 409A”). It is intended that any amounts payable under this
Agreement will be exempt from or comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and treasury regulations relating
thereto, so as not to subject Employee to the payment of any interest and tax
penalty which may be imposed under Section 409A of the Code, and this Agreement
shall be interpreted and construed accordingly; provided, however, that the
Company and the other Company Released Parties shall not be responsible for any
taxes, penalties, interest or other losses or expenses incurred by Employee as a
result of Section 409A of the Code. All references in this Agreement to
Employee’s retirement and separation from employment and to the Retirement Date
shall mean a separation from service within the meaning of Section 409A of the
Code. Each payment paid or payable under this Agreement shall be treated as a
separate payment for purposes of Section 409A of the Code. Any reimbursement
payable to Employee pursuant to this Agreement shall be conditioned on the
submission by Employee of all expense reports reasonably required by the Company
under any applicable expense reimbursement policy, and shall be paid to Employee
within sixty (60) calendar days following receipt of such expense reports, but
in no event later than the last day of the calendar year following the calendar
year in which Employee incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement or in-kind benefit provided during a calendar year
shall not affect the amount of expenses eligible for reimbursement or in-kind
benefit to be provided during any other calendar year. The right to
reimbursement or to an in-kind benefit pursuant to this Agreement shall not be
subject to liquidation or exchange for any other benefit. Employee acknowledges
that he is a “specified employee” as defined in Section 409A of the Code, and
that the timing of the payments or benefits provided in the Separation Agreement
and this Agreement may be modified to so comply with Section 409A of the Code,
including, without limitation the extent any amount payable under the Severance
Agreement or this Agreement upon Employee’s separation from service constitutes
the payment of nonqualified deferred compensation, within the meaning of Section
409A of the Code, that under the terms of the Severance Agreement or this
Agreement would be payable prior to the six (6) month anniversary of Employee’s
separation from service, such payment shall be delayed until the earlier to
occur of (x) the first Company scheduled payroll date of the seventh month
following Employee’s separation from service or (y) the date of Employee’s
death. It is understood between the parties that Employee has not relied upon
any representation (if any), express or implied, made by the Company or any of
its representatives as to the tax consequences of this Agreement to Employee.
Employee agrees that any of Employee’s liability for state or federal income tax
payments or penalties arising from this Agreement shall be Employee’s sole
responsibility.

 



9

 

 

17.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be considered an original, and all of which
taken together will be considered one and the same instrument. This Agreement
may be executed by .pdf signatures and a .pdf signature shall constitute an
original for all purposes.

 

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:

 

ROBERT J. REGAN   AAR CORP.           /s/ Robert J. Regan   By: /s/ John M.
Holmes Date: October 9, 2019   Title: President/CEO     Date: 10/10/19

 

10

 



 

EXHIBIT A

 

SUPPLEMENTAL RELEASE

 

This Supplemental Release (“Release”) is entered into by and between AAR Corp.
(“Company” or “AAR”) and Robert J. Regan (“Employee”) in accordance with
Retirement Agreement between them dated ______, 2019 (the “Agreement”).
Capitalized terms not expressly defined in this Release will have the meanings
set forth in the Agreement. The Company and Employee agree as follows:

 

1.            Employee understands and agrees that Employee’s execution of this
Release within 21 calendar days after (but not before) the Retirement Date (as
defined in the Agreement), without revoking it, is among the conditions
precedent to the Company’s obligation to provide certain benefits set forth in
Section 3(b) of the Agreement. The Company will provide such benefits in
accordance with the terms of the Agreement once the conditions set forth therein
and in this Release have been met. Employee confirms that (a) there are no
documents or other information (or copies thereof), electronic or otherwise,
within Employee’s possession, custody or control that may reasonably be
considered privileged, confidential or proprietary information of Company or any
of its affiliates; and (b) promptly following the Retirement Date, he will
promptly update his personal social media and other similar accounts and
profiles to reflect that he no longer is employed by the Company.

 

2.            Employee, and anyone claiming through Employee or on Employee’s
behalf, hereby waive and release the Company and the other Company Released
Parties with respect to any and all claims, whether currently known or unknown,
that Employee now has or has ever had against the Company or any of the other
Company Released Parties arising from or related to any act, omission, or thing
occurring or existing at any time prior to or on the date on which Employee
signs this Release. Without limiting the generality of the foregoing, the claims
waived and released by Employee hereunder include, but are not limited to: all
claims under the Age Discrimination in Employment Act; all claims under any
other federal, state, local, employment, services or other law, regulation,
ordinance, constitutional provision, executive order or other source of law; all
claims arising out of Employee’s employment, compensation, other terms and
conditions of employment, or termination from employment; all claims for
employment discrimination, harassment, retaliation and failure to accommodate;
and all contract, tort and other common law claims, including without limitation
all claims for breach of contract (oral, written or implied), wrongful
termination, defamation, invasion of privacy, infliction of emotional distress,
tortious interference, fraud, estoppel and unjust enrichment. Notwithstanding
this Section 2, nothing in this Release shall waive or release any rights or
claims of Employee: (w) to enforce this Release or the Agreement, the Severance
Agreement and the Indemnification Agreement, (x) to any rights under the
Company’s Retirement Savings Plan, the SKERP or the Equity Awards that were
vested prior to the date on which Employee executes this Release, (y) to any
claims for indemnification arising under the Company’s articles of
incorporation, bylaws or applicable insurance coverages as in effect or amended
from time to time or Employee’s Indemnification Agreement (it being understood
and agreed that this Release does not create or expand upon any such rights (if
any) to indemnification), or (z) to any claims that cannot be waived by an
employee under applicable law.

 

3.            EMPLOYEE ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT: (a) EMPLOYEE
HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS RELEASE; (b) EMPLOYEE
RELEASES AND WAIVES CLAIMS IN THIS RELEASE KNOWINGLY AND VOLUNTARILY, INCLUDING
WITHOUT LIMITATION, CLAIMS THAT EMPLOYEE MAY HAVE UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C. SECTION 620 ET SEQ. TO THE
FULLEST EXTENT PERMITTED BY LAW IN ACCORDANCE WITH TITLE II OF THE OLDER WORKERS
BENEFIT PROTECTION ACT OF 1990, PUBLIC LAW 101-433, IN EXCHANGE FOR
CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH EMPLOYEE ALREADY IS
ENTITLED; (c) EMPLOYEE HEREBY IS AND HAS BEEN ADVISED TO HAVE EMPLOYEE’S
ATTORNEY REVIEW THIS RELEASE (AT EMPLOYEE’S COST) BEFORE SIGNING IT; (d)
EMPLOYEE HAS TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER TO EXECUTE THIS
RELEASE; AND (e) WITHIN SEVEN (7) DAYS AFTER THE DATE ON WHICH EMPLOYEE SIGNS
THIS RELEASE, EMPLOYEE MAY, AT EMPLOYEE’S SOLE OPTION, REVOKE THE RELEASE UPON
WRITTEN NOTICE TO THE COMPANY’S CEO, AND THE AGREEMENT AND THIS RELEASE WILL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THIS SEVEN-DAY REVOCATION PERIOD HAS
EXPIRED WITHOUT ANY REVOCATION BY EMPLOYEE. IF EMPLOYEE REVOKES THIS RELEASE, IT
SHALL BE NULL AND VOID, AND EMPLOYEE SHALL NOT BE ELIGIBLE FOR OR ENTITLED TO
RECEIVE ANY OF THE PAYMENTS OR OTHER BENEFITS IN SECTION 3(B) OF THE AGREEMENT.
EMPLOYEE agrees that CHANGES to the Agreement or THIS RELEASE, whether material
or immaterial, will not restart the running of the 21-day consideration period.

 





 

 

4.             Nothing contained in this Release limits Employee’s ability to
report possible violations of law or regulation to, or file a charge or
complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Department of Justice, the Congress, any Inspector
General, or any other federal, state or local governmental agency or commission
(“Government Agencies”). Employee further understands that this Release does not
limit Employee’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company.

 

5.             Employee represents and warrants that: (a) Employee has not filed
or initiated any legal or other proceedings against any of the Company Released
Parties (subject to Paragraph 4 above); (b) no such proceedings have been
initiated against any of the Company Released Parties on Employee’s behalf; (c)
Employee is the sole owner of the claims that are released in Paragraph 2 above;
(d) none of these claims has been transferred or assigned or caused to be
transferred or assigned to any other person, firm or other legal entity; and (e)
Employee has the full right and power to grant, execute, and deliver the
releases, undertakings, and agreements contained in this Release. In the event
of any Claims filed with any court, other tribunal, or governmental or
regulatory entity that involves or is based upon any claim waived and released
by Employee in this Release, Employee hereby waives and agrees not to accept any
money or other personal relief on account of any such Claims for any actual or
alleged personal injury or damages to Employee, including without limitation any
costs, expenses and attorneys' fees incurred by or on behalf of Employee

 

6.            Nothing in this Release is intended to or shall be construed as an
admission by any of the Company Released Parties that any of them violated any
law, interfered with any right, breached any agreement, or otherwise engaged in
any wrongful conduct. The Company Released Parties expressly deny any such
illegal or wrongful conduct. This Release, the Agreement, the Severance
Agreement, the Indemnification Agreement and the Equity Awards are the entire
agreement of the parties regarding the matters described in such agreements and
supersede any and all prior and/or contemporaneous agreements, oral or written,
between the parties regarding such matters. This Release is governed by Illinois
law, may be signed in counterparts, and may be modified only by a writing signed
by all parties. This Release may be executed in one or more counterparts, each
of which will be considered an original, and all of which taken together will be
considered one and the same instrument. This Release may be executed by .pdf
signatures and a .pdf signature shall constitute an original for all purposes.

 

ROBERT J. REGAN   AAR CORP.               By:             Date:     Print:      
            Title:                 Date:  



 

2

 



 

 EXHIBIT B

 

EMPLOYEE’S EQUITY AWARDS

 

Award Type Grant
Number Grant Date Grant Price Market Price
at Time of
Grant Granted Options (NQ) S627 11-Jul-2011 $29.65 $29.65 14,118 Options (NQ)
S1005 15-Jul-2013 $25.43 $25.43 47,520 Options (NQ) 3614 07-Aug-2015 $26.62
$26.62 41,711 Options (NQ) 3682 11-Jul-2016 $24.00 $24.00 60,000 Options (NQ)
3729 10-Jul-2017 $35.26 $35.26 47,000 Options (NQ) 3789 09-Jul-2018 $48.09
$48.09 25,600             Share Units (PSS) 3773 10-Jul-2017 $0.00 $35.26 13,000
Share Units (PSS) 3872 09-Jul-2018 $0.00 $48.09 7,280



 



3

 